TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 15, 2021



                                     NO. 03-20-00417-CV


                                     Paul Jones, Appellant

                                                v.

                                    Teresa Jones, Appellee




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the Military Retirement Pension Division Order signed by the trial court

on July 28, 2020. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the order. Therefore, the Court affirms the trial court’s order.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.